In an action, inter alia, pursuant to RPAPL article 15 to determine claims to certain real property, the plaintiffs appeal, *845as limited by their brief, from so much of a judgment of the Supreme Court, Queens County (Pineda-Kirwan, J.), entered March 22, 2012, as, upon an order of the same court entered December 12, 2011, among other things, granting those branches of the defendants’ motion which were for summary judgment dismissing the first, second, and fourth causes of action, is in favor of the defendants and against them dismissing those causes of action.
Ordered that the judgment is affirmed insofar as appealed from, with costs.
The Supreme Court properly granted those branches of the defendants’ motion which were for summary judgment dismissing the first, second, and fourth causes of action, which alleged that the defendants committed fraud in connection with their acquisition of title to certain real property. The defendants established, prima facie, that they did not make any misrepresentation of fact (see Eurycleia Partners, LP v Seward & Kissel, LLP, 12 NY3d 553, 559 [2009]; Ross v Louise Wise Servs., Inc., 8 NY3d 478, 488 [2007]). In opposition, the plaintiffs failed to raise a triable issue of fact.
The plaintiffs’ remaining contentions are not properly before this Court. Balkin, J.P., Leventhal, Lott and Sgroi, JJ., concur.